Citation Nr: 1447522	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-02 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel





INTRODUCTION

The Veteran had active service in the United States Marine Corps from October to December 1977.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  A March 2006 RO rating decision denied service connection for an acquired psychiatric disorder, described as bipolar disorder; an appeal to the Board was not perfected within a year of notification to the Veteran, and it is final.  The Veteran attempted to reopen the claim in August 2008, and it was determined that new and material evidence was not submitted to warrant such an action.  The Veteran did not appeal this determination, and it is final.  

2.  Evidence received since the last final decision of record which denied service connection for an acquired psychiatric disability, to include bipolar disorder, does not relate specifically to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material having not been received, the claim for service connection for an acquired psychiatric disability, to include bipolar disorder, is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate notification of all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must also inform the Veteran on how VA determines that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  Id.  In this case, the Veteran was informed about the information and evidence not of record that is necessary to substantiate his petition to reopen a claim for service connection in a September 2010 letter.  In addition, the Veteran received notice regarding the evidence and information needed to establish a disability rating and effective dates, as outlined in Dingess-Hartman.  Furthermore, the Veteran has received notice on what is required to reopen a previously denied claim for service connection, in accordance with jurisprudential precedent.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

It is pertinent to note that the Veteran is represented by his state's Veterans Service Organization (VSO), and that organization is presumed to have knowledge of what is necessary to substantiate a petition to reopen a claim for service connection.  Neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided in this case.  With regard to the petition to reopen a claim for entitlement to service connection for a psychiatric disability, the Board notes that all evidence filed with this claim was reviewed.  There is no indication of any evidence that has not been obtained.  Indeed, the received evidence does not relate to an unestablished fact necessary to substantiate a claim for service connection.  Thus, for reasons discussed in greater detail below, such evidence is not new and material.  See 38 C.F.R. § 3.156.  Accordingly, there is no duty to provide an examination or a medical opinion in connection with this petition to reopen.  See 38 C.F.R. §§ 3.326, 3.327 (2014).

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
Analysis

The Veteran alleges that he developed an acquired psychiatric disorder, inclusive of bipolar disorder, as a result of his very short period of active service.  He has, on two separate occasions, previously applied for service connection.  Initially, in March 2006, he was denied as the RO determined that there was no causal relationship between a current psychiatric disorder and active service.  He did not appeal this determination, and it became final within a year of notification to him.  The Veteran tried to reopen on a previous occasion, and in August 2008, it was determined that no new and material evidence was submitted.  He has come forth with his current claim to reopen.  Again, he alleges that new and material evidence exists to warrant a reopening of his claim for entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.  

In support of his claim, the Veteran has supplied numerous VA clinical treatment records.  These records confirm that there are numerous psychiatric pathologies present in the Veteran, inclusive of bipolar disorder, depression, and substance abuse.  The clinical records document group and individual therapy for his psychiatric problems, and also note varying levels of severity based on the effectiveness of treatment interventions (to include counseling and medication usage).  Essentially, the records indicate that the Veteran underwent extensive clinical sessions to treat his psychiatric symptomatology throughout 2010 and into 2013.  

While these clinical records are new, in that they were not of record at the time of the last, final decision of record, they are not material to the claim.  That is, while it is evident that the Veteran has currently present acquired psychiatric pathology, he had been previously assessed with numerous psychiatric problems, inclusive of depression, psychosis, and bipolar disorder prior to the last final denial of record.  Indeed, that the Veteran currently experiences acquired psychiatric pathology is not an unestablished fact necessary to substantiate a claim for reopening.  It was conceded in the March 2006 rating decision that the Veteran experienced current psychiatric disablement, and by all accounts, this has not changed in the intervening years.  To support the petition to reopen, however, the Veteran would need to submit evidence which might, at least potentially, show a causal link between that pathology and active service for his claim to reopen to be successful.  See 38 C.F.R. § 3.156.  While the Veteran need not submit evidence that would be dispositive of the claim on its merits in order to successfully reopen his claim, and while the credibility of any evidence submitted in concert with a claim to reopen is presumed, even with such a low bar, there must be something submitted which relates to the unestablished fact necessary to substantiate the underlying claim for service connection.  See Justus v. Principi, 3 Vet. App. 510 (1992).

Simply put, the Veteran has not supplied such evidence to the record.  In making his argument to the Board, the Veteran has repeated previous allegations of having been seen by military medical personnel during his short term in the Marines for mental health problems.  He alleges that he was removed from the Marine Corps as due to psychiatric disablement.  The service treatment records do, as he alleges, contain some psychiatric consultation; however, these records were fully considered with his initial claim for service connection and were deemed at that time to not be indicative of a causal relationship between current psychiatric pathology and service.  This was explained in the narrative portion of the March 2006 rating decision.  The Veteran did not appeal that determination within a year of notification to him.  It is, as noted, a final determination.  

Essentially, the Veteran has made duplicative arguments of those already forwarded to VA at the time of the last final decision of record.  It is the Veteran's belief that his current psychiatric disablement had causal origins with his two months of active service in the Marines.  He has repeated that argument and shown that he continues to have treatment for current psychiatric problems.  As, however, no evidence has been submitted in concert with the petition to reopen which might serve to show a potential linkage between current psychiatric problems and service, and the only submissions are the essentially duplicative arguments that have been previously considered, new and material evidence has not been submitted and the claim to reopen cannot be granted.  



ORDER

The petition to reopen a claim for entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder, is denied.  



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


